Citation Nr: 1517919	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for service-connected right knee degenerative joint disease (right knee disability). 

4.  Entitlement to an effective date earlier than April 10, 2009 for service connection for the right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1977 to April 1980.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  Additional evidence has been received since the Board hearing, which was accompanied by waiver.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014); see also Board hearing transcript, page 2.


FINDINGS OF FACT

1.  There was no neck or back injury, no neck or back disease, and no chronic symptoms of lumbar degenerative joint disease, lumbar neuritis, or cervicobrachial syndrome during service.

2.  Degenerative joint disease and neuritis of the lumbar spine, and cervicobrachial syndrome, including symptoms related thereto, have not been continuous since separation from service and were not manifested to a compensable degree within one year of service.  

3.  The cervical spine and thoracolumbar spine disabilities are not causally or etiologically related to active service, to include any incident or event therein.

4.  From April 10, 2009 to January 30, 2015, the right knee disability was manifested by degenerative arthritis, cane use, flexion limited to no more than 120 degrees (i.e., to a noncompensable degree) due to pain, weakness, giving way, locking, fatigability, without stiffness, swelling, heat, redness, lack of endurance or dislocation, without ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum, and was treated with medication.  

5.  From January 30, 2015, the right knee disability was manifested by degenerative arthritis with pain, flexion limited to 115 degrees, extension limited to 20 degrees, flare-ups a few times a month lasting a few hours, use of a cane, and treated with pain medication.

6.  On February 10, 2015, prior to promulgation of a decision in the appeal, the Veteran and the representative requested withdrawal of the issue of entitlement to an effective date earlier than April 10, 2009 for service connection for the right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  
38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an initial rating in excess of 10 percent for the right knee disability are not met or approximated from April 10, 2009 to January 30, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent for the right knee disability are met from January 30, 2015, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2014).

5.  For the issue of entitlement to an effective date earlier than April 10, 2009 for service connection for the right knee disability, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the May 2009 notice letter sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeal for the right knee disability, the Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App.  112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected disabilities.  The VLJ also explained the three elements needed to establish service connection for the claimed disabilities, and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.   During the course of the hearing, the VLJ advised the Veteran to submit lay statements from individuals who had knowledge of back and neck symptoms or witnessed the back and neck injuries when they occurred during service.  The VLJ held the record open for 30 days after the hearing to allow the submission of additional evidence, and the representative submitted additional medical evidence with waiver during the 30-day period.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran has not been provided with a VA medical examination or medical opinion with respect to the service connection appeals in this case; however, the weight of the evidence demonstrates no neck or back injury or disease during service, and no chronic symptoms of lumbar degenerative joint disease or neuritis or cervicobrachial during service.  In the absence of any in-service injury, disease, or event, the Board finds that no VA medical examination or medical opinion is needed in this particular case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

Regarding the initial rating appeal, the RO provided the Veteran with VA medical examinations in June 2009 and January 2015.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with cervical stenosis status post fusion, cervicobrachial syndrome, lumbar disc disease with lumbar neuritis, and degenerative joint disease of the lower back and right hip.  Cervical stenosis and lumbar disc disease are not a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative joint disease (i.e., arthritis) and cervical brachial syndrome and neuritis (i.e., as organic diseases of the nervous system) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to those diagnoses.  See Walker, 708 F.3d at 1331; see also Dorland's Illustrated Medical Dictionary 1252, 1813, 1453 (30th ed. 2003) (defining cervical brachial syndrome (also known as brachial plexopathy) as any neuropathy of the brachial plexus, and defining neuritis as inflammation of a nerve, with pain and tenderness, anesthesia and paresthesias, paralysis, and wasting, and disappearance of the reflexes).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and other organic diseases of the nervous system (e.g., cervical brachial syndrome and lumbar neuritis), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Cervical Spine and Thoracolumbar Disabilities

The Veteran contends that the current cervical spine disability (diagnosed as cervical stenosis status post fusion and cervicobrachial syndrome) and the current thoracolumbar spine disability (diagnosed as lumbar disc disease with lumbar neuritis, and degenerative joint disease of the lower back and right hip) are causally related to neck and back injuries sustained during service.  See March 2007 VA cardiology consultation; May 2008 VA emergency department note; August 2008 VA primary care note; and May 2009 VA active problem.  The Veteran alleges that he injured the neck and back when he fell and injured the right knee during service, and has had neck and back pain since 1982, when he first filed a claim with VA for service connection.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of neck or back injury or disease that was manifested during service, or chronic symptoms of lumbar degenerative joint disease or neuritis or cervicobrachial syndrome that were manifested during service.  The service treatment records, which are complete, are absent of report, complaint, diagnosis, or treatment for neck or back problems.  Although service treatment records show treatment for right knee pain and swelling from January 1979 to March 1979, right knee surgery in February 1979, and right knee injury in September 1979 due to a fall injury resulting in a torn medial collateral ligament, there was no report, complaint, diagnosis or treatment for injury of the neck or back at the time of the knee injury or during the remainder of the active service period.  At the January 1980 service separation examination, the head, face, neck, and scalp, upper extremities, lower extremities, spine and musculoskeletal system, and neurologic system were all clinically evaluated as normal.  The Veteran also described his health as "good or excellent" at that time.  

Because the Veteran reported in January 1979 that there was no history of trauma associated with the right knee symptomatology and received treatment for a knee injury related to a fall injury in September 1979 without mention of any neck or back injury or symptomatology at either of those times, the upper and lower extremities, spine and musculoskeletal system, and neurologic system were all evaluated at the time of service separation and found to be within normal limits, and the Veteran handwrote on the service separation medical examination report that he had good or excellent health without mention of any neck or back pain at that time, the Board finds that a neck and back disability, to include any injury, disease, and chronic symptoms related thereto, are conditions that would have ordinarily been recorded during service; therefore, the service treatment records, which are complete and were generated contemporaneous to service, are likely to reflect accurately the Veteran's physical condition during service, are of significant probative value, and provide evidence against a finding of a neck or back injury or disease during service, or chronic symptoms of a neck and back disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported).    

The weight of the lay and medical evidence shows no continuous symptoms of lumbar degenerative joint disease or neuritis or cervicobrachial syndrome since service separation, to include to a compensable degree within one year of service separation.  The earliest evidence indicating neck symptoms is in 2004, approximately twenty four years after service separation.  The earliest evidence indicating low back symptoms is in 2007, approximately twenty seven years after service separation.  The absence of evidence of complaint or diagnosis of a neck or back disability for more than two decades after service weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Although the Veteran has alleged during the course of the appeal that he has had neck and back pain purportedly related to in-service neck and back injuries since first filing the claim with VA in 1982, the Veteran filed service connection claims for residuals of right knee surgery and a left knee disability at that time without mention of any neck or back pain or problems involving the cervical or thoracolumbar spine that he believed were related to service.  Because the Veteran now alleges that the same event that caused knee injury (i.e., the hard fall) resulted in injury to the neck and back, it is reasonable to conclude that the Veteran would have then reported neck and back problems, along with knee problems, when he filed the 1982 VA disability claim if he had been experiencing such problems at that time, as he now alleges.  Thus, in the context of no in-service neck or back injury or disease, no in-service chronic symptoms of lumbar degenerative joint disease or neuritis or cervicobrachial syndrome, no mention of neck or back problems when filing the 1982 claim for a knee disability purportedly related to the same in-service event (i.e., a hard fall in service) that he now alleges caused the neck and back disabilities, the earliest indication of neck and back problems more than two decades after service, and the earliest allegation of neck or back problems purportedly related to service in April 2009 when filing the current disability claim, the Board does not find the recent assertion of neck and back pain since filing the claim with VA in 1982, which was first made during the course of the appeal, to be credible; therefore, it is of no probative value.    

The weight of the lay and medical evidence is against finding that the cervical spine disability or thoracolumbar spine disability is otherwise causally or etiologically related to service.  As stated above, no neck or back injury or disease or chronic symptoms of lumbar degenerative joint disease or neuritis or cervicobrachial syndrome were manifested during service, and the cervical spine disability and thoracolumbar disability, to include symptoms related thereto, were first manifested many years after service.       

The Board notes that the Veteran's treating VA chiropractor and physician have attributed the current cervical and thoracolumbar spine disabilities to service.  In a March 2009 VA chiropractic care consultation note, the VA chiropractor opined that the chronic neck and low back pain with bilateral sciatica was related to service, noting that the back and neck pain began during service.  In a subsequent November 2009 VA chiropractic care consultation note, the same VA chiropractor noted that the Veteran took a hard fall injuring the right knee and requiring surgery, which caused the current cervical and thoracolumbar spine disabilities.  He further explained that the medical opinion was based on the nature of the condition, and the amount of degeneration present and history of the event.  Also, in a March 2009 VA primary care note addendum, the Veteran's VA treating physician opined that the current degenerative disc disease and degenerative joint disease were a continuation of the back difficulty that began while on active duty.  After consideration of the medical opinions of the treating VA chiropractor and treating VA physician, the Board finds their medical opinions to be of no probative value because they are based on the inaccurate factual premise of neck and back injury during service and neck and back symptoms during and since service.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

Although the Veteran has asserted that the current cervical spine disability and thoracolumbar spine disability are causally related to service, he is a lay person and does not have the requisite medical expertise to be able to diagnose a neck or back disability or render a competent medical opinion regarding the cause of a neck or back disability in this particular case where the facts show no in-service back or neck injury and no back or neck symptoms during service or since service.  Degenerative joint and disc disease, neuritis, and cervicobrachial syndrome are complex and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person, include various possible etiologies, only one of which involves trauma to a joint, and are diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose the cervical spine disability or thoracolumbar spine disability or to opine as to their etiologies in this case, where there is an absence of in-service neck or back injury, disease, or symptoms, and the neck and back symptoms begin many years after service.  Thus, while the Veteran is competent to relate symptoms of neck and back pain that he experienced at any time, in the absence of in-service injury or symptoms as in this case, he is not competent to opine on whether there is a link between the cervical spine disability and thoracolumbar spine disability, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  For these reasons, the Veteran's purported opinion that the current cervical spine disability and thoracolumbar spine disability are the result of service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a cervical spine disability and a thoracolumbar spine disability; therefore, the appeals must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Right Knee Disability

For the entire initial rating period (i.e., from April 10, 2009), the service-connected right knee disability has been rated at 10 percent.  Although in the August 2009 rating decision, by its assignment of diagnostic code, the RO purported to assign the 10 percent rating under 38 C.F.R. § 4.71a, hyphenated DC 5010-5260, which would indicate traumatic arthritis with residual limitation of leg flexion to 45 degrees (i.e., 10 percent); however, the RO's analysis in the same rating decision reveals that the 10 percent rating was actually awarded based on arthritis with painful motion and flexion and extension each limited to a noncompensable degree (i.e., 120 degrees/0 degrees) with repetitive use quadriceps wasting.  The evidence of record at the time only showed noncompensable limitation of motion, and there were in fact no findings of limitation of flexion more nearly approximating 45 degrees of limitation.  As both the evidence and the adjudicative findings in the reasons and bases of the decision show only noncompensable limitations of motion at the time of the decision, necessarily, the 10 percent rating was actually granted based on the criteria at DC 5003 below, not under the criteria of DC 5260.  On the question of which criteria the RO actually used to rate the right knee arthritis disability, the facts that the Veteran had knee arthritis (which the rating criteria direct is to first be rated under DC 5003 if noncompensable), diagnosis (arthritis), clinical findings (noncompensable limitation of motion), and the VA adjudicator's reasons and bases (rating on pain and admitted noncompensable limitation of motion) are of more probative value than the aspect of the DC attached to the codesheet (rating sheet) when entering the rating.  

The Board finds that in this case "[g]reat care" was not "exercised in the selection of the applicable code number and in its citation on the rating sheet," so correction of the Diagnostic Codes if required to show the actual criteria used to initially rate the right knee disability.  See 38 C.F.R. § 4.27 (2014) ("diagnostic code numbers . . . are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  In consideration thereof, the Board finds that the right knee disability was effectively rated under the hyphenated DC 5010-5003, for traumatic arthritis with residual painful arthritis and noncompensable limitation of motion.  See 38 C.F.R. § 4.27; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis (DC 5003).  38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2014).

After review of all the lay and medical evidence, from April 10, 2009 to January 30, 2015, the Board finds that the weight of the evidence is against finding that manifestations of the right knee disability more closely approximate the criteria for a rating in excess of 10 percent under DC 5260 or DC 5261.  During this portion of the rating period, right knee flexion was limited to 120 degrees, and right knee extension was at 0 degrees, after consideration of Deluca factors.  Because right knee flexion and right knee extension were each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings for both flexion and extension, is not warranted under DC 5260 or DC 5261 for this portion of the rating period.  VAOPGCPREC 9-04.  

From January 30, 2015, right knee flexion was limited to 115 degrees (i.e., to a noncompensable degree under DC 5260), and right knee extension was limited to 20 degrees, meeting the criteria for a 30 percent schedular rating under DC 5261; therefore, a 30 percent rating under Diagnostic Code 5261 for limitation of extension is warranted for this portion of the rating period.  See January 2015 VA medical examination report.  

Separate ratings may not be assigned for noncompensable limitation of motion under hyphenated DC 5010-5260 and 5261 for this period under the facts of this case, as to do so would constitute pyramiding.  38 C.F.R. § 4.14.  Separate ratings may be assigned where both extension and flexion each warrant a 10 percent rating under DC 5260 and DC 5261; however, in this case, the compensable rating (i.e., 10 percent rating) under DC 5003 was based on painful arthritis with noncompensable limitation of motion.  The right knee disability did not demonstrate actual compensable limitation of flexion to meet the 10 percent rating criteria under 
DC 5260 at any time during the rating period; therefore, the change of DC from 5003 to 5261 as of January 30, 2015 is only rating the knee disability based on the limitation of extension shown to be of a compensable degree (i.e., 30 percent) from January 30, 2015, as DC 5003 instructs.  Pain is a factor considered when rating under DC 5003 and DC 5261.   Pain and weakness are factors already considered in when rating under both DC 5003 and DC 5261.  The 10 percent disability rating under hyphenated DC 5010-5003 was awarded based on painful arthritis and noncompensable limitation of motion caused by pain.  From January 30, 2015, the right knee disability has been manifested by limitation of extension to 20 degrees (i.e., to a compensable degree) and is now assigned a higher 30 percent rating under DC 5261.  The right knee limitation of motion due to pain and other Deluca factors is contemplated by the 30 percent rating under DC 5010-5261 for this period; therefore, the 10 percent rating under hyphenated DC 5010-5003 will be discontinued for this period.

The Board next finds that a higher or separate is not warranted under other potentially applicable DCs pertaining to the knee.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  In this case, there has been no instability of the right knee for any period.  At the Board hearing, the Veteran alleged weakened stability of the right knee but reported that no medical providers had found instability.  See Board hearing transcript, page 5.  After considering the use of the term "instability" in the context of the Board hearing testimony, the Board finds that it is more analogous to "weakness" of the right knee, as opposed to any instability as contemplated by the rating criteria.  Right knee weakness is a limiting (Deluca) factor already contemplated in the 10 percent rating and 30 percent rating; therefore, DC 5257 does not apply.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59.  

DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right knee ankylosis; therefore, DC 5256 does not apply.  DC 5258 allows for a single (and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The evidence of record does not reflect that the right knee disability has been manifested by dislocation of the meniscus (semilunar cartilage) with frequent episodes of locking, pain, and effusion into the joint; therefore, DC 5258 does not apply.  

Furthermore, the Veteran may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258.  The Veteran's knee disability has been manifested by joint "locking," painful motion, weakness, giving way, fatigability, and osteoarthritis.  Both diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).  

DC 5259 provides for a single (and maximum) 10 percent rating for removal of symptomatic semilunar cartilage.  The right knee surgery during service was a knee arthroscopy, and the January 2015 VA medical examiner found no meniscus condition involving the right knee.  See January 2015 VA medical examination report.  As there is no evidence of removal of the semilunar cartilage for the right knee, the Board finds that DC 5259 does not apply.  

Also, DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply in this case because the evidence does not demonstrate impairment of the tibia or fibula, specifically, malunion or nonunion.  The evidence also shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the June 2009 VA examination revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  The limitation of right knee extension at the January 2015 VA medical examination is contemplated by the 30 percent rating under DC 5261; therefore, DC 5263 does not apply.


Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the right knee disability are fully encompassed by the 10 percent rating from April 10, 2009 to January 30, 2015, and the 30 percent rating from January 30, 2015.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the right knee disability.  From April 10, 2009 to January 30, 2015, the right knee disability was manifested by degenerative arthritis, cane use, flexion limited to no more than 120 degrees (i.e., to a noncompensable degree) due to pain, weakness, giving way, locking, fatigability, without stiffness, swelling, heat, redness, lack of endurance or dislocation, ankylosis, instability, symptomatic removal of cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum and treated with medication.  From January 30, 2015, the right knee disability was manifested by degenerative arthritis with pain, flexion limited to 115 degrees, extension limited to 20 degrees, flare-ups a few times a month lasting a few hours, use of a cane, and treated with pain medication.  The residual surgical scars for the right knee are asymptomatic and not of the size to warrant a separate, compensable rating.    

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the schedular rating criteria specifically provide a 30 percent rating under DC 5261 for knee disability manifested by extension limited to 20 degrees.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria.  The Veteran's complaints of increased pain during flare-ups and after overuse, while bending at the knee, with prolonged standing and walking, and the use of a cane are part of, "like," and analogous to motion limited by factors such as pain, fatigability, and weakness, and which are Deluca factors already contemplated in the staged schedular rating (i.e., 10 percent from April 10, 2009 to January 30, 2015, and 30 percent from January 30, 2015).  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).  

For these reasons, the Board finds that the symptoms and functional impairment associated with the right knee disability are fully contemplated in the current schedular ratings.  There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

Withdrawal Analysis for the Earlier Effective Date For Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the February 2015 Board hearing held before the undersigned VLJ, the Veteran and the representative requested withdrawal of the issue of entitlement to an effective date earlier than April 10, 2009 for service connection for the right knee disability.  See Board hearing transcript, page 2.  Because the Veteran has withdrawn the appeal with respect to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review it, and the issue of an effective date earlier than April 10, 2009 for service connection for the right knee disability is dismissed.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

An initial rating in excess of 10 percent for the right knee disability from April 10, 2009 to January 30, 2015, is denied; an initial rating of 30 percent for the right knee disability from January 30, 2015, forward, is granted. 

The issue of entitlement to an effective date earlier than April 10, 2009 for service connection for right knee degenerative joint disease is dismissed.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


